PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/624,221
Filing Date: 15 Jun 2017
Appellant(s): Proctor et al.



__________________
Patrick Kartes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-6, 7. 9,11-17.19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire US 20120106300 A1 in view of Zimmerman US 20050007880 A1 further in view of Zhou US 20130016584 A1. 

(2) Response to Argument

Essentially  Applicant argues only independent claims 
First argument is that
Maguire does not teach or suggest, at least, (1) a “second sidescan transducer element . . . configured to receive second sonar returns from the sonar pulses produced by the downscan transducer element and the first sidescan transducer element, and . . . convert sound energy of the second sonar returns into second sonar return data”; (2) a “fourth sidescan transducer element. . . configured to receive fourth sonar returns from the sonar pulses produced by the downscan transducer element and the third sidescan transducer element, and . . . convert sound energy of the fourth sonar returns into fourth sonar return data”

Lets look at everything Maquire teaches

Maguire explicitly teaches multiple transducers on fig. 1 or 2  and 15a which are illuminating the ground. Some of the transducers are downscan and some of the side scan.  On fig. 1 and 2 Maguire teaches that transmitted beams are not overlapping but on fig. 15a it also explicitly shows that beams 
Now lets look what is taught by Zhou
Zhou on the other side explicitly teaches multiple transducers on fig. 6 which transmit and receive the beams from the same  reflection point . This is done for interferometric measurement in order to improve the resolution.

Now the question why Maguire does not teach anything about reception of the beams as required by the claim. As it was noted in the Non-Final Filed on 07/07/2020, Transducer is not a smart apparatus it receives any acoustic signal which is reaching it. As pointed out It will  inherently receive everything.
It is important to note that limitation is configured to receive second sonar returns from the sonar pulses produced by the downscan transducer element and the first sidescan transducer element is not proper, as One of ordinary skills in the art will understand that transducer converts any sound signal received by the transducers to electrical signal. Received signal highly dependent on the sea floor shape . If sea floor shape allows the reflections to be reflected into that specific transducer then the signal will be converted to data. Due to the fact that seafloor has irregular shape some of the reflections will always reach the transducer if they are more or less oriented in the same direction and will be converted to data.  Then Electronic will analyze the data and if it is required it will filter out the unwanted signals or use it. Reference by Zhou teaches advantaged of using those signals.
Therefore Applicants argument regarding presence of facts is not persuasive.  Maguire does not teach away of anything as argued on fig. 18. In prior art it is well know to use interferometric measurements meaning analyze received signal from multiple transducers for the same point in order to 

Regarding argument that there is no motivation to combine, on page 19, It is not true Zhou explicitly teaches multiple advantages see abstract. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.